Citation Nr: 1802627	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from May 1975 to May 1978 and July 1981 to March 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at a July 2015 hearing via video conference in Montgomery, Alabama. A transcript of the hearing has been associated with the claims file.  

In February 2016 and April 2017 decisions, the Board remanded the claim for further development. The case has since been returned to the Board for appellate review.


FINDING OF FACT

The evidence of record fails to demonstrate that a left leg condition is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a left leg condition have not been met. 
38 U.S.C. § 1101, 1131 (2012); 38 C.F.R. § 3.303, 3.304 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to service connection for a left leg condition. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C. § 1154 (a).

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a left leg condition as a result of military service. The claims folder reflects the Veteran with degenerative arthrosis and knee joint osteoarthritis. (See December 2011 and June 2017 VA medical examinations). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the claims folder reflects that while on active duty, the Veteran sustained left patellofemoral arthralgia. (See June 22, 1972 service treatment records). The Board finds that based on the above evidence, the Veteran's assertion that he injured his left leg during service is consistent with the circumstances of the Veteran's service. 38 U.S.C. § 1154 (a). As such, the Board finds that an element of a service connection claim, injury in-service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. 

While the claims folder reflects that the Veteran sustained a left knee injury during active service, the Veteran did not complain about left knee pain again until August 2001, when VA treatment records indicate that he complained of a four-month history of knee pain and "giving away" due to a car accident in March 2001.

The Board acknowledges the April 2013 statement from the Veteran's private physician stating that the Veteran had knee pain due to mild degenerative joint disease and that the Veteran stated that he developed pain while on active military duty, which had continued to present. A medical opinion is inadequate if it is not based on consideration of prior medical history and examinations. Moreover, a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of whether direct service connection is warranted. See Stefl v. Nicholson, 21 Vet. App. 120 (2007). Here, the evidence of record does not reflect that the April 2013 physician reviewed the Veteran's claims file. Further, the physician based his statement on the Veteran's medical history as provided by the Veteran. As such, the Board finds the April 2013 VA physician's letter to offer no probative value with regard to the Veteran's claim.

In a December 2011 VA medical examination, the examiner opined that the Veteran's current left leg disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner's rationale was that the Veteran did not complain of any knee problem during service after his initial 1982 injury. An addendum June 2016 opinion indicated that it was more likely than not that the March 2001 car accident caused the currently diagnosed disorder than the single disorder that occurred in service. The examiner based his opinion on the absence of knee complaints after the 1982 injury and because 2001 knee x-rays were normal. He noted that the Veteran's knee condition degenerated subsequently. 

However, these opinions failed to consider the Veteran's description of pain and use of a cane and brace prescribed to him, subsequent to his in-service knee injury. The June 2016 opinion failed to provide a detailed rationale as to why the eventual degeneration of the knee was more likely caused by the car accident than the in-service injury. As such, these examinations and opinions are given little probative value, as they are inadequate. Stefl v. Nicholson,  21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159 (c)(4)(2016). 

The June 2017 medical examiner gave a negative nexus. The examiner's rationale was that there was no consistent evidence of pain from the Veteran during his career and that non-service injuries were at least as likely as not causative of his osteoarthritis. In addition, the examiner opined that there was no aggravation, as the Veteran had no knee complaints from 1982 until his accident in 2001. It should be noted that the examiner also noted that the Veteran did not use a brace or cane, but used a walker. This opinion was based on a thorough review of the Veteran's medical history and service records. The opinion is accompanied by a fully explained rationale and is of great probative value.  See Nieves- Rodriguez, supra.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current left leg condition is causally related to his military service. There is no probative clinical opinion which supports a causal relationship between the Veteran's left leg disorder and active service. Furthermore, there is no credible evidence of continuity of symptoms. Thus, service connection is not warranted.

Additionally, the claims folder does not reflect that the Veteran's left leg disorder manifested to a compensable degree within one year from him separating from active service. Thus, presumptive service connection for a chronic disease (arthritis) is not warranted here. 38 C.F.R. § 3.307, 3.309.

Neither the Veteran nor his buddies or sister (who all provided statements) have been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative arthritis or osteoarthritis of the left knee for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a left leg condition is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


